Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/29/2021 has been entered. Claims 1-14 are pending in the application. Claims 9, and 11-14 are withdrawn. 

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding tortuosity, the document referenced in the arguments was not received as a translation, but in Chinese; in addition, the method disclosed in the instant specification [0066-0067]) is not a standardized method (see Tjaden), and is not directly comparable to known membranes which makes the claim indefinite.
In response to applicant’s arguments regarding claim 3, Fujita is directed to nanoporous metals and alloys, while Fujita does discuss nanoporous structures, it is unclear if this is applicable to polyamide separation membranes and how the cited figure is used. It’s unclear how Shultze is applicable other than providing an example of images representing the morphology of a polyelectrolyte membrane. The method of claim 3 for evaluating membrane is a non-standard method that is not directly comparable to known membranes. Regardless, the argument is not commensurate in scope with the rejection which is based on optimization of the pore uniformity as discussed in the modified rejection of claim 3 below.
In response to applicant’s arguments concerning Hara, and pore diameter in Figure 4B, Figure 4B is from one of 17 examples, and Figure 4 does not appear to provide a scale, further Hara teaches in a case the pore size is as small as 10 nm or less ([0081]), Hara also provides for cases where the desired pore sizes may be large or small ([0079]), specifically controlling the pore size to improve the 
In response to applicant’s arguments concerning Suchanek, and the applicability of Suchanek’s membrane, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Suchanek teaches a porous body useful as membrane and capable of separation (abstract, a separation membrane), a tortuosity of 7 or less, in an embodiment the tortuosity is 6 or less ([0056]), and that lowering tortuosity values enhances diffusive transport through a porous material. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s arguments concerning Tjaden, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to 
In response to applicant’s arguments concerning Takahashi, Takahashi teaches a separation membrane and an index for evaluating pore uniformity, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Objections
Claim 2 and 8 are objected to because of the following informalities:  claims 2 and 8 recite the thermoplastic resin, which does not reflect the amended claim 1 language of a polyamide.  Appropriate correction is required.


Claim Interpretation
The term "co-continuous" is considered as having a continuous phase (as opposed to particle aggregates) and continuous pores (a network of pores).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of a tortuosity of 10.-6.0. Tortuosity is used to evaluate the pathway through a porous layer, there appears to be no one recognized standard to calculate or measure tortuosity. The method disclosed in the instant specification [0066-0067]) is not directly comparable to known membranes and renders the claim indefinite.
Claim 3 recites in a graph with horizontal axis for wavenumber and vertical axis for intensity, which is obtained by Fourier transformation of a microscopic image photographed in a square visual field with each side having a length 10 times to 100 times the width of the voids of the separation membrane, when a peak half width is set as (a) and a peak maximum wavenumber is set as (b) in the graph, a region of 0<(a)/(b)<5 is included therein. The method for evaluating the membrane is a non-standard method that is not directly comparable to known membranes. Further, the claim recites “a region” satisfying the equation, which has no defined values. Additionally range specified of 0 < (a)(b) <= 1.2 is broad, and would create a distribution curve that is not “sharp” as disclosed in the specification [0029]. These aspects render the claim indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, and 10 are rejected 35 U.S.C. 103 as obvious over Hara (US PG Pub 2015/0209735), with evidence from Tjaden (The application of 3D imaging techniques, simulation and diffusion experiments to explore transport properties in porous oxygen transport membrane support materials), or alternatively, in view of Suchanek (US PG Pub 2018/0021755).
With respect to Claims 1, 8, and 10, Hara teaches a polyamide hollow fiber membrane produced by thermally induced phase separation with very small pore size, excellent water permeability, excellent separating ability with excellent hydrophilicity ([0001]), used as a filtration membrane ([0052]), the membrane contains a polyamide resin, wherein the resin is at least one selected from a group including polyamide 6 and polyamide 66 ([0025, 0030]) preferably polyamide 6 ([0050]),the use of such a polyamide resin makes it possible to dramatically reduce the elution of impurities when the polyamide hollow fiber membrane of the present invention is used as a filtration membrane, and makes it possible to form a highly hydrophilic hollow fiber membrane that has a desired micropore size ([0049]), and in a case the pore size is as small as 10 nm or less ([0081]), blocking particles of 5-50nm at not less than 90%, see examples and Table 1, a separation membrane comprising a polyamide resin, wherein the separation membrane has voids therein which have a width of 1 nm -1,000 nm, and the voids have a tortuosity of 1.0-6.0  (see 112(b) rejection above, tortuosity is an indefinite term, as evidenced by Tjaden. Tjaden teaches that while several methods have been developed to define tortuosity of a porous sample, tortuosity is dependent on experimental conditions, including composition, and temperature,  resulting in different tortuosity values, and the methodologies do not cover the full behavior mechanisms and do not accurately predict tortuosity (conclusion)). Alternatively, Suchanek teaches a porous body for separation (abstract), useful as membrane, and pore architecture that provides at least one of a tortuosity of 7 or less, a constriction of 4 or less and a permeability of 30 mdarcys or greater ([0007]), in an embodiment the tortuosity is 6 or less ([0056]), and that lowering tortuosity values enhances diffusive transport through a porous material. It would have been obvious to 
With respect to Claim 2, the separation membrane according to Claim 1 is taught above. Hara teaches comprising a co-continuous structure that comprises a phase comprising the thermoplastic resin, and the voids (see Figs. 4, SEM photos showing continuous phases).
With respect to Claim 4, the separation membrane according to Claim 1 is taught above. Hara teaches membrane permeability of not less than 50 and not more than 2500 L/(m2 atm h) ([0057]), a membrane permeation flux at 50 kPa and 25C of 0.05 m3/m2/h -20 m3/m2/h.
With respect to Claim 5, the separation membrane according to Claim 1 is taught above. Hara teaches the inside and outside diameter of the polyamide hollow fiber membrane are not limited, and are adjusted appropriately depending on the purpose and the like, for example the inside diameter is for example 800 to 100 µm and the outside diameter is 1800 to 250 µm ([0063]) providing a thickness of the membrane of 1000 to 50 µm, a thickness of 1µm -1,000 µm.
With respect to Claim 6, the separation membrane according to Claim 1 is taught above.  Hara teaches a hollow fiber membrane, (title) a shape of a hollow fiber.
With respect to Claim 7, the separation membrane according to Claim 6 is taught above. Hara teaches the inside and outside diameter of the polyamide hollow fiber membrane are not limited, and are adjusted appropriately depending on the purpose and the like, for example the ouside diameter is 1800 to 250 µm ([0063]), the shape of the hollow fiber has an outer diameter of 100 µm -5,000 µm.
Claims 3 is rejected 35 U.S.C. 103 as obvious over Hara (US PG Pub 2015/0209735), with evidence from Tjaden (The application of 3D imaging techniques, simulation and diffusion experiments to explore transport properties in porous oxygen transport membrane support materials), or alternatively, in view of Suchanek (US PG Pub 2018/0021755), in further view of Takahashi (JP2012233018). 
With respect to Claim 3, the separation membrane according to Claim 1 is taught above. While Hara teaches a high-strength, homogenous polyamide hollow fiber membrane have a very small pore size, controlling the pore size to improve the performance of the membrane ([0072-0074]), and that changes in temperature and solvent solubility can be used to control pore size, permeability, and strength of the membrane, Hara is silent on the specific pore size distribution or a method of evaluating the homogeneity or pore size distribution. Takahashi teaches a separation membrane with excellent structural uniformity, comprising a thermoplastic resin ([0002]), and an index for evaluating the uniformity of pore size, that it is preferable that pore size uniformity be high and evaluating pore size by a graph with horizontal axis for wavenumber and vertical axis for intensity, which is obtained by Fourier transformation of a microscopic image photographed in a square visual field with each side having a length 10 times to 100 times the width of the voids of the separation membrane, when a peak half width is set as (a) and a peak maximum wavenumber is set as (b) in the graph, a region of 0 < (a)/(b) < 1.2. in a graph with horizontal axis for wavenumber and vertical axis for intensity, which is obtained by Fourier transformation of a microscopic image photographed in a square visual field with each side having a length 10 times to 100 times the width of the voids of the separation membrane, when a peak half width is set as (a) and a peak maximum wavenumber is set as (b) in the graph, a region of 0 < (a)/(b) < 1.2 is included therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the homogeneity or pore size uniformity, to improve the performance of the membrane, as non-uniform pore sizes can lead to deterioration of separation characteristics (Takahashi [0017]), and to optimize the relationship between strength and porosity of the membrane (Takahasi [0037], Hara [0084]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777